           Case 1-18-01038-ess          Doc 52      Filed 06/27/19       Entered 06/27/19 17:11:10

                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com


                                                      June 27, 2019

    Via Electronic Filing
    Judge Elizabeth S. Stong
    United States Bankruptcy Court, E.D.N.Y.
    Conrad B. Duberstein U.S. Courthouse
    271-C Cadman Plaza East, Suite1595
    Brooklyn, NY 11201-1800


                             In re Avenica, Inc. and Gallant Capital Markets, Ltd.
                                   Chapter 11
                                   Case No. 17-41813 (ESS) (jointly administered)

                             In re Esther DuVal, as Chapter 11 Trustee of Gallant Capital
                                   Markets Ltd. v. AFX Capital Markets Ltd. et al.
                                   Adv. Proc. No. 18-1038 (ESS)


    To the Honorable Judge Strong:

            My firm represents Esther DuVal, solely in her capacity as the Chapter 11 Trustee (the
    “Trustee”) of the jointly administered estates of Avenica, Inc. and Gallant Capital Markets, Ltd.
    (collectively, the “Debtors”). The Trustee is also the plaintiff in the pending adversary
    proceeding (the “Adversary Proceeding”) against AFX Capital Markets Ltd. et al. (collectively,
    the “AFX Defendants”).
            On or about May 8, 2019, the Trustee and the AFX Defendants entered into a Stipulation
    of Settlement (the “Stipulation”) resolving the Adversary Proceeding. Upon execution of the
    Stipulation, the Trustee filed a motion seeking approval of the Stipulation (the “Motion”) [dkt.
    no. 49]. The hearing on the Motion is scheduled for July 2, 2019 at 10:00 a.m. (the “Hearing”)
    (the parties previously agreed to adjourn the originally scheduled hearing).

           In accordance with paragraph 1(a) of the Stipulation, the Deposit in the amount of
    $230,000 was due to be paid into the attorney escrow account of the AFX Defendants by May
    30, 2019, which, at the request of the AFX Defendants, was later extended to June 20, 2019 by
    the Trustee.

            When the Deposit was not paid by the extended date, on June 25, 2017, the Trustee sent
    another demand to the AFX Defendants and asserted that the AFX Defendants were in default of
    the Stipulation. Despite the default, the Trustee allowed the AFX Defendants until June 26, 2019
    at 4:00 pm to provide to Deposit to their attorney’s escrow account. In fact, days before that,
    counsel for the AFX Defendants provided a written email representing that the “We were told by
    the client the money was coming and we are waiting for confirmation.”




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
        Case 1-18-01038-ess                  Doc 52         Filed 06/27/19            Entered 06/27/19 17:11:10


LAMONICA HERBST & MANISCALCO, LLP



       As of the date of this letter, the AFX Defendants are in default under the Stipulation as
they have failed to pay the Deposit and their counsel has been unable to provide written
confirmation that the Deposit is in their escrow account for the benefit of the Trustee.

       Accordingly, at the Hearing, the Trustee will seek to withdraw the Motion seeking
approval of the Stipulation and will seek immediate discovery in the case. Unfortunately, it
appears that AFX has wasted the Trustee and the Court’s time and was successful in creating an
environment where everyone believed they were acting in good faith in connection with the
signed Stipulation. The Trustee will consider all available remedies in connection therewith.

          Thank you for your attention to this matter.


                                                              Respectfully submitted,

                                                              s/ Joseph S. Maniscalco
                                                              Joseph S. Maniscalco


cc:       Esther DuVal, Trustee (via email)
          Heidi Sorvino, Esq. (via email)


M:\Documents\Company\Cases\Gallant and Avenica cases\AFX Adv Proc\Letters\Ltr Court re Status of the Settlement Hearing.doc




      3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
